                                                                        FILED IN COURT
                                                                         ASHEViLLE,NC
                                                                          AU6 0 6 2020
                                                                      u.S.DiS i Riし iし しし,、   ￨




                   IN THE LFNITED STATES DISTRICT COURIW DISTRiCT OFN C.
            FOR THE WESTERNDISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIヽ ■SION

                            DOCKET NO。 1:19‑CR‑00030

L「   NITED STATES OF AMERICA
                                                     CONSENT ORDER AND
              V.                                 測   DGMINT OF FORttEIWRE
MANCE LEE RUVOLO


       WHEREAS, the defendant, MANCE LEE RUVOLO, has entered into a plea
agreement (incorporated by reference herein) with the United States and has
voluntarily pleaded guilty pursuant to Fed. R. Crim. P. 1 1 to one or more criminal
offenses under which forfeiture may be ordered;

       WHEREAS, the defendant and the United States stipulate and agree that the
property described below constitutes property derived from or traceable to proceeds
of the defendant's offense(s) herein; property involved in the offenses, or any
property traceable to such property; andlor property used in any manner to facilitate
the commission of such offense(s);or substitute properry as defined by 2l U.S.C. $
853(p) and Fed. R. Crim. P.32.2(e); and is therefore subject to forfeiture pursuant
to 18 U.S.C. 52253, provided, however, that such forfeiture is subject to any and all
third party claims and interests, pending final adjudication herein; the defendant
waives his interest, if any, in the properfy and agrees to the forfeiture of such interes!

       WHEREAS, the defendant herein waives the requirements of Fed. R. Crim.
P .32.2 regarding notice of the forfeiture in the charging instrument, announcement
of the forfeiture at sentencing, and incorporation of the forfeiture in the judgment
against defendant;

       WHEREAS, pursuant to Fed. R. Crim. P .32.2(b)( I ) & ("X2), the Court finds
that there is the requisite nexus between the property and the offense(s) to which the
defendant has pleaded guilry and that the defendant has a legal or possessory interest
in the property;




      Case 1:19-cr-00030-MR-WCM Document 33 Filed 08/06/20 Page 1 of 3
       WHEREAS, the defendant withdraws any claim previously submitted in
response to an administrative forfeiture or civil forfeiture proceedingconcerningany
of the property described below. If the defendant has not previously submitted such
a claim, the defendant hereby waives all right to do so. If any administrative
forfeiture or civil forfeiture proceeding concerning any of the property described
below has previously been stayed, the defendant hereby consents to a lifting of the
stay and consents to forfeiture;

     NOW, THEREFORE, IT IS HEREBY ORDERED THAT the following
properfy is forfeited to the United States:

            o One ZfE        2796C cellular phone, bearing serial number
              327833175390

       The United States Marshal andlor other property custodian                for   the
investigative agency is authorzedto take possession and maintain custody of           the
above-described tangible property.

       Ifand to the extent required by Fed. R. Crim. P.32.2(b)(6),21 U.S.C. $
853(n), andlor other applicable law, the United States shall publish notice and
provide direct written notice of this forfeiture.

       Any person, other than the defendant, asserting any legal interest in the
property ffi&y, within thirty days ofthe publication of notice or the receipt of noticg
whichever is earlier, petition the court for a hearing to adjudicate the validity of the
alleged interest.

       Pursuant to Fed. R. Crim. P .32.2b)(3), upon entry ofthis Order of Forfeiture,
the United States Attorney's Office is authorized to conduct any discovery needed
to identifu, locate or dispose of the property, including depositions, interrogatories,
requests for production of documents and to issue subpoenas, pursuant to Fed. R
Civ. P.45.

        Following the Court's disposition of all timely petitions filed, a final order of
forfeiture shall be entered, as provided by Fed. R. Crim. P.32.2(c)(2).If no third
party frles a timely petition, this order shall become the final order and judgment of
forfeiture, as provided by Fed. R. Crim. P.32.2(c)(2), and,the United Staies shall




    Case 1:19-cr-00030-MR-WCM Document 33 Filed 08/06/20 Page 2 of 3
have clear title to the property and shan dispOSe ofthe property according to law.
Pursuantto Fed.R.Crimo P.32.2(b)(4)(´ o,the defendant consents that this order
shaⅡ be fmal as to defendant upon fding.


SO AGMED:



Assistant United States Attorney




ⅣIANCE    LEE RUVOLO




Attorney for Defendant




                                           S野 と」
                                                       響 L―            ,2020



                                                  IN

                                           Western District ofNorth Carolina




    Case 1:19-cr-00030-MR-WCM Document 33 Filed 08/06/20 Page 3 of 3
